NUMBER 13-22-00181-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


EKSTROM AQUACULTURE, LLC AND
JAMES P. EKSTROM,                                                          Appellants,

                                            v.

UNITED FIRE LLOYDS,                                                           Appellee.


                    On appeal from the 267th District Court
                         of Jackson County, Texas.


                          MEMORANDUM OPINION

  Before Chief Justice Contreras and Justices Longoria and Tijerina
          Memorandum Opinion by Chief Justice Contreras

      On April 19, 2022, appellants Ekstrom Aquaculture, LLC and James P. Ekstrom

filed a notice of appeal from an order signed on January 20, 2022, granting summary

judgment in favor of appellee, United Fire Lloyds. However, on May 5, 2022, the trial court

vacated the order subject to appeal.

      On May 11, 2022, the Clerk of this Court advised appellants that it appeared there
was no final, appealable judgment. The Clerk directed appellants to correct this defect, if

possible, and advised appellants that the appeal would be dismissed if the defect was not

cured within ten days. See TEX. R. APP. P. 42.3(a). Appellants did not respond to the

Clerk’s notice or otherwise correct the defect. See id. R. 42.3(b), (c).

       An appellate court has “an obligation to examine [its] jurisdiction any time it is in

doubt . . . .” Pike v. Tex. EMC Mgmt., LLC, 610 S.W.3d 763, 774 (Tex. 2020). As a general

rule, appeals may be taken only from final judgments. Lehmann v. Har–Con Corp., 39

S.W.3d 191, 195 (Tex. 2001). “Exceptions to this general rule are provided by statutes

that specifically authorize interlocutory appeals of particular orders.” City of Watauga v.

Gordon, 434 S.W.3d 586, 588 (Tex. 2014); see, e.g., TEX. CIV. PRAC. & REM. CODE ANN.

§ 51.014 (listing several interlocutory orders that may be appealed).

       The Court, having examined and fully considered the documents on file and the

applicable law, is of the opinion that we lack jurisdiction over this appeal. The trial court

has set aside the order at issue in this appeal, and there is no final judgment. See City of

Watauga, 434 S.W.3d at 588; Lehmann, 39 S.W.3d at 195; see also Elec. Reliability

Council of Tex., Inc. v. Panda Power Generation Infrastructure Fund, LLC, 619 S.W.3d

628, 634–35 (Tex. 2021) (discussing the mootness doctrine). Accordingly, we dismiss

this appeal for lack of jurisdiction. See TEX. R. APP. P. 42.3(a).


                                                                 DORI CONTRERAS
                                                                 Chief Justice

Delivered and filed on the
7th day of July, 2022.




                                              2